 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7   BOARD OF TRUSTEES OF THE SOUND
     RETIREMENT TRUST,
 8
                                Plaintiff,           NO. C19-1433 RSM
 9
             v.
10
     WIITAMAKI JEWELRY STORE, INC.,                  ORDER OF DEFAULT JUDGMENT
11   UBI No. 141006906,

12                              Defendant.

13
            Wiitamaki Jewelry Store, Inc. (“Wiitamaki”), defendant herein, having been served
14
      with Summons and Complaint via legal process server on December 4, 2019; the
15
      defendant having failed to plead or to otherwise defend said action, the legal time for
16
      pleading or otherwise defending having expired and default of the defendant having been
17
      duly entered according to law, upon the application of plaintiffs, judgment is hereby
18
      entered against said Wiitamaki pursuant to the prayer of plaintiff’s complaint.
19
            THEREFORE, IT IS HEREBY ORDERED that plaintiff Board of Trustees of the
20
     Sound Retirement Trust have a judgment for the withdrawal liability assessment,
21
     liquidated damages, interest, and attorney fees and costs to recover from Wiitamaki, a total
22

                                                                               BARLOW COUGHRAN
     ORDER OF DEFAULT JUDGMENT - 1                                         MORALES & JOSEPHSON, P.S.
     Cause No. 2:19-cv-01433-RSM                                           1325 FOURTH AVE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                  (206) 224-9900

            4200 704 va271203
 1   amount of $230,996.90 comprised of: $183,337.50 in withdrawal liability, $36,667.50 in

 2   liquidated damages, $8,659.40 in interest, $1,738.50 in attorney fees and $594.00 in costs.

 3          Post-judgment interest shall accrue at the highest allowable interest rate per annum

 4   from date of entry of default judgment, until paid.

 5          DATED this 31st day of January 2020.

 6

 7                                                 A
                                                   RICARDO S. MARTINEZ
 8                                                 CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11
     Presented by:
12
       s/ Douglas M. Lash
13   Douglas M. Lash WSBA No. 48531
     BARLOW COUGHRAN
14   MORALES & JOSEPHSON, P.S.
     1325 Fourth Avenue, Suite 910
15   Seattle, WA 98101
     Telephone: (206) 224-9900
16   Email: douglasl@bcmjlaw.com
     Attorney for Plaintiff
17

18

19

20

21

22

                                                                               BARLOW COUGHRAN
     ORDER OF DEFAULT JUDGMENT - 2                                         MORALES & JOSEPHSON, P.S.
     Cause No. 2:19-cv-01433-RSM                                           1325 FOURTH AVE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                  (206) 224-9900

            4200 704 va271203
